DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17, and 18 of U.S. Patent No. 11,262,236. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same invention. Although the patent does not explicitly recite a processor or a non-transitory medium, such elements were already well known, if not already inherent. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the patent with the claimed elements in order to execute the patented method.


Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
US 20060119699 A1 teaches a method for controlling the power of a beam comprising
arranging in the beam path of a laser diode a photoelectric sensor that is connected to a control device, wherein the control device 1s used to generate a manipulated variable for the conducting-
state current that 1s fed to an actuator for the current and counteracts a deviation between the desired and actual values of the power. 
US 20150185091 A1 teaches a laser power meter for an NC machine comprising control means 30 for the measurement of laser power configuring a laser power monitoring system 80 includes NC, a sequencer, a personal computer, and the like. Flow blocking means 31 for opening and closing a flow of the coolant of the channel 2 by controlling the control means 30 is generally configured to have a switch of a coolant pump or a solenoid valve for water use. Laser oscillation control means 32 for controlling a laser oscillation of the laser oscillator 10 turns a laser oscillation ON or OFF, and increases or decreases intensity of the laser beam L by a command of the control means 30.
However, none of the prior art teach measuring a power of the beam of electromagnetic energy at a location between a source of the electromagnetic energy and the destination in a CNC machine, the beam of electromagnetic energy traveling from the source to the destination being susceptible to one or more interferences, and the one or more interferences being capable of altering the power of the beam of electromagnetic energy by at least diverting, away from an intended path for the beam of electromagnetic energy, at least a portion of the beam of electromagnetic energy, at least a portion of the electromagnetic energy; detecting, based at least on the measured power of the beam of electromagnetic energy being less than a threshold value, an interference of the beam of electromagnetic energy; and in response to detecting the interference of the beam of electromagnetic energy, performing one or more actions.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884